Citation Nr: 0120298	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the left shoulder as secondary to residuals of 
shell fragment wounds to Muscle Groups I, II, III, and IV 
of the left shoulder.

2. Entitlement to an increased evaluation for residuals of 
shell fragment wounds to Muscle Groups I, II, III, and IV 
of the left shoulder, with retained metallic fragments, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  He was awarded the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in June 1998 and May 1999 by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  
Assistance to the claimant by VA is required unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

The veteran has claimed that degenerative joint disease of 
the left shoulder is related to service connected injuries to 
the muscle groups of the left shoulder which are residuals of 
shell fragment wounds which he sustained in combat in the 
Pacific Theater in World War II.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995).  Thus, secondary service connection may be 
established in 2 different ways: on the basis of 
causation; and on the basis of aggravation.

In April 1999, a physician who is evidently a specialist 
in orthopedics, at the request of the RO, reviewed the 
veteran's medical records and, after conferring with a VA 
radiologist, offered an opinion that the veteran's 
degenerative joint disease of the left shoulder is the 
result of the aging process and is not the result of his 
shell fragment wound injuries with retained fragments.  
He stated that the radiologist found that the arthritis 
of the veteran's left shoulder was not traumatic 
arthritis.

Relying on the April 1999 medical opinion, the RO, in a 
rating decision of May 1999, denied secondary service 
connection for degenerative joint disease of the left 
shoulder.  However, the denial of the claim was on the 
basis of causation, and the rating decision did not 
consider the issue of secondary service connection on the 
basis of aggravation.  Indeed, the physician who reviewed 
the veteran's medical records in April 1999 was not asked 
for and did not provide an opinion on the question of 
whether service connected residuals of shell fragment 
wounds to muscles of the left shoulder area have 
aggravated degenerative joint disease of the left 
shoulder.  The Board finds that the VCAA requires that VA 
obtain a medical opinion on that question and consider 
the issue of secondary service connection by aggravation, 
and this case will be remanded to the RO for that 
purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be examined by a specialist in 
orthopedics.  It is imperative that the 
examiner review the pertinent medical 
records in the claims file.  The examiner 
should offer an opinion on the question 
of whether it is more likely, less 
likely, or at least as likely as not that 
residuals of shell fragment wounds to 
Muscle Groups I, II, III, and IV have 
caused or aggravated degenerative joint 
disease of the left shoulder.  In the 
event that the examiner finds that 
residuals of injuries to the muscle 
groups of the left shoulder area did not 
cause but have aggravated degenerative 
joint disease of the left shoulder, he or 
she should address each of the following 
medical issues:
(1) The baseline manifestations which 
are due to non-service connected 
degenerative joint disease of the left 
shoulder;
(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service connected 
residuals of injuries to Muscle Groups 
I, II, III, and IV, based on medical 
considerations, and
(3) The medical considerations 
supporting an opinion that increased 
manifestations of the non-service 
connected degenerative joint disease 
are proximately due to service 
connected muscle injury residuals.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




